DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent February 24, 2022, claim(s) 1, 4, and 5-21  is/are pending in this application; of these claim(s) 1 and 15 is/are in independent form.  Claims 15-21 have been withdrawn.  Claim(s) 1 is/are currently amended; claim(s) 4-14 is/are original; claim(s) 2 and 3 is/are cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/271,592, filed on September 21, 2016.

Terminal Disclaimer
The terminal disclaimer filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,977,862 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 6 line 7 to page 8 line 11, filed February 24, 2022 with respect to  claims 1, 4, and 5-14 have been fully considered and are persuasive.  (Claims 2 and 3 had been cancelled, so the rejection of those claims is moot.)  The rejection of claims 1, 4, and 5-14 has been withdrawn (based on 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b)). Of particular note, the claims do not invoke 35 U.S.C. § 112(f) based on the three-prong test described in MPEP § 2191 because of the structural elements in the claims and the definitions of structural terminology in the applicant’s Specification on pages 6 to 11.
Applicant’s arguments, see page 8 line 12 to page 10 line 2, filed February 24, 2022, with respect to  claims 1, 4, and 5-14 have been fully considered and are persuasive.  (Claims 2 and 3 had been cancelled, so the rejection of those claims is moot.)  The rejection of claims 1, 4, and 5-14 has been withdrawn (based on 35 U.S.C. § 101).  Of particular note, the claims are integrated into a practical application similar to Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981).  The computer system controls the bioprocessing system, thus improving the technology of bioprocessing.
Applicant’s arguments, see page 10 lines 3 to 7, filed February 24, 2022, with respect to claims 1, 4, and 5-14 have been fully considered and are persuasive.  (Claims 2 and 3 had been cancelled, so the rejection of those claims is moot).  The rejection of claims 1, 4, and 5-14 has been withdrawn (based on the non-statutory double patenting rejection). 
However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102 and US-20080103748-A1 (“Axelrud”).  And a new rejection of claim 9 is made in view of 35 U.S.C. § 112(d).  Upon further consideration, a new objection to the Title is made.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Bioprocess manufacturing method and system via automated laboratory systems”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The elements in claim 9 have already been included in the amendment to the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US-20080103748-A1 (“Axelrud”).

As to claim 1, Axelrud teaches the system for performing a biological process (Axelrud Figure 5) that includes a step involving one or more of a reproducible (Axelrud Figure 5 element 510 and Para [0102]: a predictable production process under computer control) and scalable (Axelrod Figure 5 element 502 and Para [0094]: a production process) transformation of a material into a physical product (Axelrud Figure 5 element 502 and Para [0093]: biofuel production; see also Figure 6 element 614 for a scaled-up biofuel plant) or a quantification of an amount of a molecule in the material (Axelrud Figure 5 element 508 and Para [0100]: determining target values of variables for the bioprocess), the system comprising:
(i) a server with at least one processing module (Axelrud Figure 6 and Para [0105]) adapted to implement a method for performing the biological process (Axelrud Figure 5 element 502 and Para [0094]: a biological production process) wherein the method comprises implementation of at least one unit operation (Axelrud Para [0060]: a step within a fermentation process), according to a standardized element structure of a combination of elements (Axelrud Para [0093]: a series of computer-implemented steps that are according to a flowchart of standardized steps) that are each reproducible (Axelrud Para [0093]: predictive control) and scalable (Axelrod Figure 5 element 502 and Para [0094]: a production process; see also Figure 6 element 614 for a scaled-up biofuel plant) in a plurality of workflows including a workflow to perform the biological process (Axelrud Para [0093]: the computer method according to the flowchart that performs control of a biological process of bioproduction), wherein the unit operation is a self-contained process of the biological process (Axelrud Para [0060]: fermentation process)  and, the standardized element structure includes a plurality of functional section blocks (Axelrud Para [0093]: a series of computer-implemented steps that are according to a flowchart of standardized steps), including at least one selected from the group consisting of (these elements are claimed in the alternative and do not all need to be mapped) imports (Axelrud Para [0109]: code imports), parameters (Axelrud Figure 5 element 508 ad Para [0069]: the flowchart includes steps in input parameters), data (Axelrud Para [0099]: data), physical inputs (Axelrud Para [0070]: physical inputs), requirements (Axelrud Para [0115]: various requirements), setup (Axelrud Para [0103]: initialize), and execution steps (Axelrud Figure 5 Para [0102]: a predictable production process under computer control);
(ii) a data storing mechanism which is accessible by the at least one processing module for maintaining a record of standardized elements (Axelrud Para [0107]: storage), wherein each standardized element defines a unit operation in a biological process (Axelrud Para [0105]: software programs to control bioprocessing);
(iii) a first interface for accessing the method (Axelrud Para [0105] and Figure 6 element 612 illustrates a computer having a first interface for accessing the computer controller); and
(iv) a second interface for controlling an automated laboratory equipment to implement the at least one unit operation of the biological process to perform the reproducible and scalable transformation of the material into a physical product (Axelrud Para [0105]: the computer controller 612 controls the biofuel plant 614).

As to claim 4, Axelrud teaches the system of claim 1, wherein the data storing mechanism comprises a database (Axelrud Para [0107]: the storage systems describe a trivial, low-feature database similar including the data-storing features of a file system, particularly when interfacing with the objects and techniques described in Axelrud Para [0109]).

As to claim 5, Axelrud teaches the system of claim 1, wherein the method is provided through a cloud service (Axelrud Para [0105]; Figure 6 illustrates a remote computer 612; the Examiner argues that remote networks of computer systems which execute the software are a trivial example of a cloud system).

As to claim 6, Axelrud teaches the system of claim 1, wherein the system comprises (these elements are claimed in the alternative and do not all need to be mapped) a website (Axelrud Para [0108]: Internet appliance or network appliance) or a mobile device (Axelrud Para [0108]: personal computer system) or computer application to access the method. (Axelrud Para [0108]: computer system)

As to claim 7, Axelrud teaches the system of claim 1, wherein the system is incorporated as part of a laboratory information management system (LIMS) (Axelrud Para [0111]: integration with laboratory property models and reading from laboratory results).

As to claim 8, Axelrud teaches the system of claim 1, wherein the standardized element structure further comprises at least one additional section block selected from the group consisting of: physical outputs (Figure 5 block 508 and Para [0100]: outputting); analysis (Figure 5 block 508 and Para [0101]: dynamic modeling); and validation steps (Figure 5 block 508 and Para [0100]: comparison to an objective function).

As to claim 9, Axelrud teaches the system of claim 1 wherein the standardized element structure comprises at least section blocks defining (these elements are in the alternative and do not all need to be mapped): imports (Axelrud Para [0109]: code imports); parameters (Axelrud Figure 5 element 508 ad Para [0069]: the flowchart includes steps in input parameters); data (Axelrud Para [0099]: data); physical inputs (Axelrud Para [0070]: physical inputs); requirements (Axelrud Para [0115]: various requirements); setup (Axelrud Para [0103]: initialize); and execution steps (Axelrud Figure 5 Para [0102]: a predictable production process under computer control).

As to claim 10, Axelrud teaches the system of claim 1, wherein the biological process comprises at least two unit operations (Axelrud Para [0105]: a plurality of software programs), wherein each unit operation is defined according to a standardized element structure (Axelrud Para [0093]: a series of computer-implemented steps that are according to a flowchart of standardized steps).

As to claim 11, Axelrud teaches the system of claim 10, wherein the at least two unit operations are non-identical (Axelrud Para [0060]: a plurality of steps within a fermentation process).

As to claim 12, Axelrud teaches the system of claim 1, wherein the at least one unit operation is selected from the group consisting of (this element is in the alternative and each member of the list does not need to be mapped): a conversion (Axelrud Para [0060]: conversion of biofuels); a reaction (Axelrud Para [0060]: a reaction within a fermentation process); a purification (Axelrud Para [0143]: biofuel purification); a construct assembly step (Axelrud Para [0014]: a bioprocessing plant); an assay or analysis including any of a quantification of a product (Axelrud Para [0050]: a measurement for a biofuel production process), a by-product (Axelrud Para [0008]: byproducts) or reagent (Axelrud Para [0008]: various reagents); a nucleotide or protein/peptide synthesis (Axelrud Para [0008]: yeast growth, which entails growing cells comprising DNA and protein); a cell culture (Axelrud Para [0008]: yeast culture); an incubation (Axelrud Para [0051]: growth); a restriction (Axelrud Para [0060]: an enzymatic activity); a ligation; a mutation; an inoculation; a lysis; a transformation; an extraction (Axelrud Para [0065] extraction); conditioning of a product (Axelrud Para [0067]: determining best operating conditions); and an amplification.

As to claim 13, Axelrud teaches the system of claim 1, wherein the biological process comprises a manufacturing process (Axelrud Para [0096]: a production process).

As to claim 14, Axelrud teaches the system of claim 1, wherein the biological process comprises an analytical process (Figure 5 block 508 and Para [0101]: dynamic modeling).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20080104003-A1:  Predictive control of fermentation
US-7745204-B1:  Laboratory information management systems
EP-661380-A2:  Control of a fermentation system
WO-0070490-A2:  Continuous bioprocessing control
AT-11199-U2:  Control of a biogas system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        August 12, 2022